DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant’s arguments, filed on September 16, 2022, regarding rejection of claims 1-2, 5-8, 11-14, and 17-19 under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any combination of the references being used in the current rejection. Examiner has applied Hariharan ‘876 (US 2010/0291876) and Montojo ‘498 (US 2011/0176498) to clearly teach the amended limitations in claims 1-2, 5-8, 11-14, and 17-19.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 7-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 (line 2-6) recites “a receiver, configured to receive resource configuration information sent by a network device, wherein the resource configuration information comprises at least one of the following: first indication information used to indicate a time domain period, second indication information used to indicate a transmission occasion determining manner, and a time domain resource allocation parameter.“ I.e., the receiver is configured to receive 1. first indication information used to indicate a time domain period, or 2. second indication information used to indicate a transmission occasion determining manner, or 3. a time domain resource allocation parameter, or 4. any combination of two or three of first indication information used to indicate a time domain period, second indication information used to indicate a transmission occasion determining manner, and a time domain resource allocation parameter. Further, claim 7 (line 12-14) recites “wherein when the transmission occasion determining manner indicated by the second indication is the second transmission occasion determining manner.“ “Wherein when the transmission occasion determining manner indicated by the second indication is the second transmission occasion determining manner” is in contradiction with scenarios in which only one or both of first indication information used to indicate a time domain period and a time domain resource allocation parameter are indicated. 
For purposes of examination, the examiner’s interpretation of “a receiver, configured to receive resource configuration information sent by a network device, wherein the resource configuration information comprises at least one of the following: first indication information used to indicate a time domain period, second indication information used to indicate a transmission occasion determining manner, and a time domain resource allocation parameter” is “a receiver, configured to receive resource configuration information sent by a network device, wherein the resource configuration information comprises the following: first indication information used to indicate a time domain period, second indication information used to indicate a transmission occasion determining manner, and a time domain resource allocation parameter.” Further, the examiner’s interpretation of “wherein when the transmission occasion determining manner indicated by the second indication is the second transmission occasion determining manner” is “wherein when the transmission occasion determining manner indicated by the second indication information is the second transmission occasion determining manner,” for “the second indication” in claim 7 (line 13) to be consistent with the first citation of “second indication information” in claim 7 (line 4-5). Whether the intent is for the limitation “a receiver, configured to receive resource configuration information sent by a network device, wherein the resource configuration information comprises at least one of the following: first indication information used to indicate a time domain period, second indication information used to indicate a transmission occasion determining manner, and a time domain resource allocation parameter” to be “a receiver, configured to receive resource configuration information sent by a network device, wherein the resource configuration information comprises the following: first indication information used to indicate a time domain period, second indication information used to indicate a transmission occasion determining manner, and a time domain resource allocation parameter”, or not, and whether the intent is for the limitation “wherein when the transmission occasion determining manner indicated by the second indication is the second transmission occasion determining manner” to be “wherein when the transmission occasion determining manner indicated by the second indication information is the second transmission occasion determining manner,” or not, correction is required for claim 7 to be definite.
Claims 8 and 11-12 are rejected as being dependent of rejected claim 7.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 19 is rejected under 35 U.S.C. 101 because the claim is directed to a “computer program product, wherein the computer program product comprises computer program code,” where the computer program product is not claimed as comprising any additional structure, which given its broadest reasonable interpretation would typically cover forms of software per se in view of the ordinary and customary meaning of computer program product comprising computer program code. When the broadest reasonable interpretation of a claim covers software per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. In an effort to assist the applicant in overcoming the rejection under 35 U.S.C. § 101, examiner suggests the following approach. In view of paragraph [0207] of the Specification, disclosing a computer program product that is stored in a computer-readable storage medium and includes instructions for instructing a computer device to perform method steps, claim 19 may be amended to narrow the claim to cover only statutory embodiments and avoid a rejection under 35 U.S.C. § 101, by amending the claim to recite “computer program product, wherein the computer program product comprises computer program code in a non-transitory computer-readable storage medium”.

Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-2, 5-8, 11-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘116 (US 2017/0303116, “Liu ‘116”), in view of Huang ‘113 (US 2017/0367113, “Huang ‘113”), further in view of Hariharan ‘876 (US 2010/0291876, “Hariharan ‘876”), and further in view of Montojo ‘498 (US 2011/0176498, “Montojo ‘498”).
Regarding claims 1, 13, and 19, Liu ‘116 discloses a non-transitory computer-readable storage medium (FIG. 12; item 1202),
wherein the non-transitory computer-readable storage medium stores a computer-program (FIG. 12, para 205; memory stores a program); and
when the computer program is run on a computer, the computer is enabled to perform a method (FIG. 12, para 205; processor 1200 reads the program stored in the memory, and uses the program to perform functions, including receiving signal configuration information) comprising:
receiving resource configuration information sent by a network device (para 105; UE receives resource configuration information from the network side), 
wherein the resource configuration first information comprises first indication information used to indicate a time domain period (para 105; resource configuration information includes indication information of a repetition period),
second indication information used to indicate a transmission occasion determining manner (para 105 and 109-110; resource configuration information includes repetition pattern information for UE signal transmission, including the number of repetitions within the repetition period and rollback factor; UE transmits the signal repetitions spaced by time periods, based on the repetition pattern information; thus, UE determines signal repetitions in the manner governed by the repetition pattern information in the resource configuration), and 
a time domain resource allocation parameter (para 105; resource configuration information includes indication information of a repetition period; thus, resource configuration information includes a time domain resource allocation parameter),
wherein the transmission occasion determining manner comprises a first transmission occasion determining manner or a second transmission occasion determining manner (para 105 and 109-110; resource configuration information includes indication of a specific repetition pattern; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art); and
determining, based on the resource configuration information, time domain positions of N transmission occasions within the time domain period (para 105 and 109-110; resource configuration information includes repetition pattern information for UE signal transmission, including the number of repetitions within the repetition period and rollback factor; UE transmits the signal repetitions spaced by time periods, based on the repetition pattern information; thus, UE determines signal repetition time domain positions in the manner governed by the repetition pattern information in the resource configuration),
wherein when the transmission occasion determining manner indicated by the second indication information is the second transmission occasion determining manner (para 105 and 109-110; resource configuration information includes indication of a specific repetition pattern),
each transmission occasion of the N transmission occasions is located in a candidate transmission occasion among M candidate transmission occasions (para 105 and 109-110; resource configuration information includes repetition pattern information for UE signal transmission, including the number of repetitions within the repetition period and rollback factor; UE transmits the signal repetitions spaced by time periods, based on the repetition pattern information; thus, UE determines signal repetition time domain positions of each repetition, where each repetition is located in one of the determined repetition positions, the determined repetition positions being candidate repetition positions), 
wherein the M candidate transmission occasions are determined according to the time domain resource allocation parameter (para 105 and 109-110; resource configuration information includes repetition pattern information for UE signal transmission, including the number of repetitions and the repetition period; UE transmits the signal repetitions spaced by time periods, based on the repetition pattern information; thus, UE determines transmission repetitions according to the number of repetitions and repetition period; therefore, UE determines transmission repetitions according to time domain resource allocation parameters).
However, Liu ‘116 does not specifically disclose all symbols of the each transmission occasion of the N transmission occasions are consecutive and located in a same slot.
Huang ‘113 teaches all symbols of the each transmission occasion of the N transmission occasions are consecutive and located in a same slot (para 53, 68, and 70; each signal retransmission consists of consecutive symbols within a single slot).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu ‘116’s non-transitory computer-readable storage medium storing a computer program for receiving resource configuration information, to include Huang ‘113’s signal retransmission that consists of consecutive symbols within a single slot. The motivation for doing so would have been to achieve spectrum bandwidth allocation flexibility to meet stringent data speed and latency requirements (Huang ‘113, para 4).
However, Liu ‘116 in combination with Huang ‘113 does not specifically disclose wherein in the first transmission occasion determining manner there is at most one transmission occasion in one slot. 
Hariharan ‘876 teaches wherein in the first transmission occasion determining manner there is at most one transmission occasion in one slot (para 18-20; a rogue subscriber station (SS) among a plurality of SSs transmitting on the uplink transmits outside an allocated bandwidth and time-slot, causing interference; the rogue SS is identified by measuring noise and interference (NI) levels in unallocated slots in a NI measurement frame, where the unallocated slots are adjacent to slots allocated to SSs; each allocated slot is allocated to a single SS, where slots of different SSs are not adjacent; thus, SS transmission occasions are determined in a manner such that there is at most one SS transmission occasion in one slot).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined non-transitory computer-readable storage medium storing a computer program for receiving resource configuration information of Liu ‘116 and Huang ‘113, to include Hariharan ‘876’s SS transmission occasions that are determined in a manner such that there is at most one SS transmission occasion in one slot. The motivation for doing so would have been to address a problem of a subscriber station causing interference by transmitting outside its allocated bandwidth and time-slot (Hariharan ‘876, para 18-20).
However, Liu ‘116 in combination with Huang ‘113 and Hariharan ‘876 does not specifically disclose wherein in the second transmission occasion determining manner there are one or more transmission occasions in one slot.
 Montojo ‘498 teaches wherein in the second transmission occasion determining manner there are one or more transmission occasions in one slot (para 49; a set of mobile devices are assigned resources to transmit control and data information in resource blocks in a single transmission time slot; thus, transmission occasions for a set of mobile devices are determined in a manner such that all mobile devices in the set are assigned transmission locations in the same slot; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined non-transitory computer-readable storage medium storing a computer program for receiving resource configuration information of Liu ‘116, Huang ‘113, and Hariharan ‘876, to include Montojo ‘498’s a set of mobile devices that are assigned resources to transmit control and data information in resource blocks in a single transmission time slot. The motivation for doing so would have been to enable relaxation of single carrier uplink transmission requirements for LTE-Advanced mobile devices, as compared to LTE, while reusing LTE physical layer channels to avoid bandwidth loss (Montojo ‘498, para 12).
Regarding claim 7, Liu ‘116 discloses a communications apparatus (FIG. 7; item UE1), comprising:
a receiver (FIG. 12; item 1201), configured to receive resource configuration information sent by a network device (para 105 and 205-206; UE’s receiver receives resource configuration information from the network side), 
wherein the resource configuration information comprises at least one of the following: first indication information used to indicate a time domain period (para 105; resource configuration information includes indication information of a repetition period; examiner notes that claim 7 is rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “wherein the resource configuration information comprises the following: first indication information used to indicate a time domain period”),
second indication information used to indicate a transmission occasion determining manner (para 105 and 109-110; resource configuration information includes repetition pattern information for UE signal transmission, including the number of repetitions within the repetition period and rollback factor; UE transmits the signal repetitions spaced by time periods, based on the repetition pattern information; thus, UE determines signal repetitions in the manner governed by the repetition pattern information in the resource configuration), and
a time domain resource allocation parameter (para 105; resource configuration information includes indication information of a repetition period; thus, resource configuration information includes a time domain resource allocation parameter),
wherein the transmission occasion determining manner comprises a first transmission occasion determining manner or a second transmission occasion determining manner (para 105 and 109-110; resource configuration information includes indication of a specific repetition pattern; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art); and
a processor (FIG. 12; item 1200), configured to determine, based on the resource configuration information, time domain positions of N transmission occasions within the time domain period (para 105 and 109-110; resource configuration information includes repetition pattern information for UE signal transmission, including the number of repetitions within the repetition period and rollback factor; UE transmits the signal repetitions spaced by time periods, based on the repetition pattern information; thus, UE determines signal repetition time domain positions in the manner governed by the repetition pattern information in the resource configuration),
wherein when the transmission occasion determining manner indicated by the second indication is the second transmission occasion determining manner (para 105 and 109-110; resource configuration information includes indication of a specific repetition pattern),
each transmission occasion of the N transmission occasions is located in a candidate transmission occasion among M candidate transmission occasions (para 105 and 109-110; resource configuration information includes repetition pattern information for UE signal transmission, including the number of repetitions within the repetition period and rollback factor; UE transmits the signal repetitions spaced by time periods, based on the repetition pattern information; thus, UE determines signal repetition time domain positions of each repetition, where each repetition is located in one of the determined repetition positions, the determined repetition positions being candidate repetition positions), 
wherein the M candidate transmission occasions are determined according to the time domain resource allocation parameter (para 105 and 109-110; resource configuration information includes repetition pattern information for UE signal transmission, including the number of repetitions and the repetition period; UE transmits the signal repetitions spaced by time periods, based on the repetition pattern information; thus, UE determines transmission repetitions according to the number of repetitions and repetition period; therefore, UE determines transmission repetitions according to time domain resource allocation parameters).
However, Liu ‘116 does not specifically disclose all symbols of the each transmission occasion of the N transmission occasions are consecutive and located in a same slot.
Huang ‘113 teaches all symbols of the each transmission occasion of the N transmission occasions are consecutive and located in a same slot (para 53, 68, and 70; each signal retransmission consists of consecutive symbols within a single slot).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu ‘116’s communication apparatus that receives resource configuration information, to include Huang ‘113’s signal retransmission that consists of consecutive symbols within a single slot. The motivation for doing so would have been to achieve spectrum bandwidth allocation flexibility to meet stringent data speed and latency requirements (Huang ‘113, para 4).
However, Liu ‘116 in combination with Huang ‘113 does not specifically disclose wherein in the first transmission occasion determining manner there is at most one transmission occasion in one slot. 
Hariharan ‘876 teaches wherein in the first transmission occasion determining manner there is at most one transmission occasion in one slot (para 18-20; a rogue subscriber station (SS) among a plurality of SSs transmitting on the uplink transmits outside an allocated bandwidth and time-slot, causing interference; the rogue SS is identified by measuring noise and interference (NI) levels in unallocated slots in a NI measurement frame, where the unallocated slots are adjacent to slots allocated to SSs; each allocated slot is allocated to a single SS, where slots of different SSs are not adjacent; thus, SS transmission occasions are determined in a manner such that there is at most one SS transmission occasion in one slot).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined communication apparatus that receives resource configuration information of Liu ‘116 and Huang ‘113, to include Hariharan ‘876’s SS transmission occasions that are determined in a manner such that there is at most one SS transmission occasion in one slot. The motivation for doing so would have been to address a problem of a subscriber station causing interference by transmitting outside its allocated bandwidth and time-slot (Hariharan ‘876, para 18-20).
However, Liu ‘116 in combination with Huang ‘113 and Hariharan ‘876 does not specifically disclose wherein in the second transmission occasion determining manner there are one or more transmission occasions in one slot.
Montojo ‘498 teaches wherein in the second transmission occasion determining manner there are one or more transmission occasions in one slot (para 49; a set of mobile devices are assigned resources to transmit control and data information in resource blocks in a single transmission time slot; thus, transmission occasions for a set of mobile devices are determined in a manner such that all mobile devices in the set are assigned transmission locations in the same slot; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined communication apparatus that receives resource configuration information of Liu ‘116, Huang ‘113, and Hariharan ‘876, to include Montojo ‘498’s a set of mobile devices that are assigned resources to transmit control and data information in resource blocks in a single transmission time slot. The motivation for doing so would have been to enable relaxation of single carrier uplink transmission requirements for LTE-Advanced mobile devices, as compared to LTE, while reusing LTE physical layer channels to avoid bandwidth loss (Montojo ‘498, para 12).
Regarding claims 2, 8, and 14, Liu ‘116 in combination with Huang ‘113, Hariharan ‘876, and Montojo ‘498 discloses all the limitations with respect to claims 1, 7, and 13, respectively, as outlined above.
Further, Liu ‘116 discloses wherein the processor is configured to: determine, based on the indication information used to indicate the transmission occasion determining manner, the time domain positions of the N transmission occasions within the time domain period (para 105 and 109-110; resource configuration information includes repetition pattern information for UE signal transmission, including the number of repetitions within the repetition period and rollback factor; UE transmits the signal repetitions spaced by time periods, based on the repetition pattern information; thus, UE determines signal repetition time domain positions in the manner governed by the repetition pattern information in the resource configuration).
Regarding claims 5, 11, and 17, Liu ‘116 in combination with Huang ‘113, Hariharan ‘876, and Montojo ‘498 discloses all the limitations with respect to claims 1, 7, and 13, respectively, as outlined above.
Further, Liu ‘116 teaches wherein the processor is configured to: determine start symbols of M candidate transmission occasions within the time domain period, wherein M is an integer greater than or equal to 1 (para 105-106 and 109-110; resource configuration information includes repetition pattern information for UE signal transmission, including the number of repetitions within the repetition period and rollback factor; UE transmits the signal repetitions spaced by time periods, based on the repetition pattern information, where a transmission repetition occurs in a subframes; thus, UE determines non-overlapping signal repetition subframes according to the repetition pattern; although the reference does not explicitly disclose “determine start symbols of M candidate transmission occasions within the time domain period, wherein M is an integer greater than or equal to 1”, it is obvious to one of ordinary skill in the art that the UE determines symbols of the non-overlapping repetition subframes, including start symbols, because a subframe consists of a number of symbols); and
determine Y symbols from a start symbol of the mth candidate transmission occasion to a previous symbol of a start symbol of the (m+1)th candidate transmission occasion as a time domain position of a transmission occasion, wherein 1<=m<M, and Y is an integer greater than or equal to 1 (para 105-106 and 109-110; UE determines non-overlapping signal repetition subframes according to the repetition pattern; although the reference does not explicitly disclose “determine Y symbols from a start symbol of the mth candidate transmission occasion to a previous symbol of a start symbol of the (m+1)th candidate transmission occasion as a time domain position of a transmission occasion, wherein 1<=m<=M, and Y is an integer greater than or equal to 1”, it is obvious to one of ordinary skill in the art that the UE determines Y symbols from a start symbol to a last symbol of non-overlapping repetition subframes, because a subframe consists of a number of symbols).
Furthermore, Huang ‘113 teaches Y consecutive available symbols in a same slot (para 53, 68, and 70; each signal retransmission consists of consecutive symbols within a single slot).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined communication apparatus of Liu ‘116, Huang ‘113, Hariharan ‘876, and Montojo ‘498, to further include Huang ‘113’s signal retransmission that consists of consecutive symbols within a single slot. The motivation for doing so would have been to achieve spectrum bandwidth allocation flexibility to meet stringent data speed and latency requirements (Huang ‘113, para 4).
Regarding claims 6, 12, and 18, Liu ‘116 in combination with Huang ‘113, Hariharan ‘876, and Montojo ‘498 discloses all the limitations with respect to claims 1, 7, and 13, respectively, as outlined above.
Further, Liu ‘116 teaches wherein the processor is configured to: determine Z symbols from a start symbol of the Mth candidate transmission occasion to the last symbol within the time domain period as a time domain position of the last transmission occasion within the time domain period, wherein Z is an integer greater than or equal to 1 (para 105-106 and 109-110; UE determines non-overlapping signal repetition subframes according to the repetition pattern; thus, UE determines the last signal repetition subframe according to the repetition pattern; although the reference does not explicitly disclose “determine Z from a start symbol of the Mth candidate transmission occasion to the last symbol within the time domain period as a time domain position of the last transmission occasion within the time domain period, wherein Z is an integer greater than or equal to 1”, it is obvious to one of ordinary skill in the art that the UE determines Z symbols from a start symbol to a last symbol of the last signal repetition subframe, because a subframe consists of a number of symbols).
Furthermore, Huang ‘113 teaches Z consecutive available symbols in a same slot (para 53, 68, and 70; each signal retransmission consists of consecutive symbols within a single slot).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined communication apparatus of Liu ‘116, Huang ‘113, Hariharan ‘876, and Montojo ‘498, to further include Huang ‘113’s signal retransmission that consists of consecutive symbols within a single slot. The motivation for doing so would have been to achieve spectrum bandwidth allocation flexibility to meet stringent data speed and latency requirements (Huang ‘113, para 4).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474